Wells, J.
The jury were rightly instructed that if the defendant conveyed the liquors to Bliss, “ having reasonable cause to believe that Bliss intended to sell them to some one else in violation of law, he would be liable under this complaint.” The instruction accurately defines one mode by which the offence punishable by the St. of 1869, e. 415, § 39, may be committed. If the defendant was owner, and intended himself to make an illegal sale to Bliss, to whom he was conveying the liquors, he was guilty of an offence against the same statute in another mode, not charged in the complaint. But that would not prevent his conviction for violation of the statute in the mode for which he was prosecuted. Exception8 overruled.